Title: Thomas Jefferson to Patrick Gibson, 22 March 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Mar. 22. 14.
          Your’s of Mar. 2. with the 100.D. inclosed had been duly recieved and that of the 13th is now at hand. I inclose you the two notes for renewal for the 6th of May & 8th of July, ready signed. I some time ago pressed my manager in Bedford to send off immediately the little tobo I have there (about 5. M) and am in hopes it is with you by this time. they had strong charges to spare no pains in the handling, and being made on new lands of
			 1st quality I hope it will bring a just price. there being no reason to hold that up, I wish you to sell it immediately on the best terms you can. this is necesary to provide for my corn contracts, & an additional draught of between 3. and 400.D. which I shall have to make in April or May. my flour I should be willing to hold up for the price before noted to you, until May or June, if my corn draughts will admit.
			 for one of these
			 I must now ask the favor of you to remit me by post 275.D. of which about 75.D. may be in 10. & 5.D. bills. the next following month of May will call for an equal sum, &  June about 100.D. I hope the sales of tobacco and flour between them will keep you in funds. Accept the assurance of my great esteem and respect
          Th:
            Jefferson
        